Citation Nr: 0025095	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-39 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder claimed as rheumatic heart disease and status-post 
aortic valve replacement.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1955 
to August 1957.  

This appeal arises from a March 1996 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to service 
connection for a cardiovascular disorder claimed as rheumatic 
heart disease and status-post aortic valve replacement.  


FINDINGS OF FACT

1.  The congenital bicuspid aortic valve was shown at the 
time of the pre-induction examination. 

2.  The preservice bicuspid aortic valve did not undergo a 
chronic increase in severity during active military duty.  


CONCLUSION OF LAW

The pre-existing valvular disease was not aggravated by 
active military service.  38 U.S.C.A. §§  1131, 1153, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2000).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. §§ 1111, 1137 (West 1991& Supp. 
2000); 38 C.F.R. § 3.306(b) (1999).  The presumption of 
soundness attaches only where there has been an entry 
examination in which the later-complained-of disability was 
not detected.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).

Service connection will be granted for cardiovascular-renal 
disease if manifested to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  

However, service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin.  
In other words, there are diseases, which may be congenital 
or developmental but, nevertheless, may be granted service 
connection.  VA General Counsel has drawn a distinction 
between "congenital or developmental defects" as used in 38 
C.F.R. § 3.303(c) and "disease" as used in that regulation 
and 38 U.S.C.A. §§ 1110 and 1131.  

In Precedent Opinions issued in March 1990 and July 1990, 
which re-issued opinions of 1985, the General Counsel of the 
VA stated that a disease, even if considered hereditary in 
origin, which was capable of improvement or deterioration, 
could be service- connected if first manifest in service or, 
if pre-existing service, progresses at an abnormally high 
rate during service.  See VA O.G.C. Prec. Op. No. 67-90, 82-
90.  Once a claimant's disability increases in severity 
during service there is a presumption of aggravation, unless 
it can be established by clear and unmistakable evidence that 
the increase was due to the natural progress of the disease. 

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 in that the claim is 
plausible.  This determination is based on the service 
medical records, a VA electrocardiogram in February 1958 
which shows abnormal findings, and a private medical report 
dated in June 1998.  Once it has been determined that a claim 
is well grounded, VA has a statutory duty to assist the 
veteran in development of evidence pertinent to his claim.  

In this regard, in a statement dated in June 2000, the 
veteran asserted that the January 2000 VA examination was 
incomplete.  After reviewing the report of the July 1999 
medical opinion and January 2000 addendum, which included the 
findings of the physical examination, the Board is satisfied 
the examination is adequate for VA purposes and another 
examination is not warranted.  

The Board also notes that, in the substantive appeal which 
was received at the RO in August 1996, the veteran asserted 
that his service medical records are incomplete, that the 
missing reports would show that he had complained of being 
sick "all the time" due to his heart problem, and that 
military doctors disregarded his complaints of rapid heart 
beats and irregular heart rhythm.  The record reflects that 
the RO has made several requests to the National Personnel 
Records Center to ensure that all the service medical records 
have been obtained.  The Board is satisfied that all 
available service medical records appear to have been 
retrieved and associated with the veteran's claims folder and 
additional development in this area would not be beneficial.  
The Board is satisfied that all available relevant evidence 
is of record and the statutory duty to assist has been met.

The service medical records show that at the time of the 
pre-induction examination conducted in March 1953, the 
veteran reported having a history of occasional palpitation 
or pounding of his heart.  This evaluation demonstrated a 
"systolic at apex, functional."  His blood pressure was 
120/80.  In December 1955, the veteran was seen at the 
dispensary on two occasions for complaints of chest pain.  In 
February 1957, he was hospitalized for observation of an 
unconfirmed duodenal ulcer.  On examination, his blood 
pressure was 112/90, and he had a grade II to III harsh 
systolic murmur.  The August 1957 separation examination 
demonstrated that the veteran's heart was clinically normal, 
that chest x-rays were negative, and that his blood pressure 
was 126/80.

A private medical statement received in December 1957 shows 
that the veteran was initially examined in May 1957 for 
indigestion and nervousness.  He currently complained of 
stomach pain radiating into his chest and left shoulder.  An 
examination showed a grade II systolic murmur.  His blood 
pressure was 110/70.  He was referred to the VA for a 
complete physical and stomach x-rays. 

In February 1958, the veteran underwent a VA medical 
examination.  This evaluation demonstrated that the "apex 
impact in L. 5th I.S." was normal but that a rather strong to 
moderately loud systolic murmur was present at the apex and 
in the aortic area.  His blood pressures were 112/72, 128/76, 
and 122/76.  A chest x-ray showed no abnormality of the 
heart.  An electrocardiogram showed the presence of an 
intraventricular conduction defect, which was consistent with 
a lesion in the posterior basal wall of the left ventricle.  
The examiner diagnosed a functional murmur of unknown origin.  

A February 1963 VA chest x-ray showed no abnormality.  At a 
private examination completed in April 1963, the veteran 
noted periods of palpitations brought on by physical 
exertion.  A soft blowing grade II pansystolic murmur 
radiating from the base of the apex along the left sternal 
border was shown on physical examination.  No cardiovascular 
disorder was diagnosed.  

A private evaluation conducted in May 1966 demonstrated the 
presence of a grade 2/6 apical pansystolic murmur with 
transmission toward the left axilla and over the precordium 
to the base of the heart but not into the neck vessels.  On 
the basis of the examination findings, the physician 
suspected that the veteran had rheumatic heart disease and 
hemodynamically insignificant Class 1-A mitral insufficiency.  

A private examination completed in April 1975 resulted in the 
diagnoses of aortic stenosis and left ventricular 
hypertrophy.  In March 1980, the veteran sought treatment for 
complaints of chest pain.  A private physical examination 
demonstrated a grade IV/VI aortic systolic murmur with 
transmission over the precordium to the apex and into the 
neck vessels.  His blood pressure was 110/80.  The examiner 
diagnosed calcific aortic stenosis and probable coronary 
insufficiency.  Between March and April 1980, the veteran was 
hospitalized for approximately two weeks with a diagnosis of 
calcific bicuspid aortic stenosis.  During this 
hospitalization, he underwent an aortic valve replacement.  

Subsequently, the veteran received follow-up treatment at 
private facilities.  A February 1986 examination showed a 
grade III/VI aortic systolic murmur with transmission into 
the neck vessels and over the precordium to the apex.  The 
second aortic sound was found to be normal.  Blood pressure 
readings recorded in February 1986 were 130/90 and 120/90. 

In January 1995, the veteran was hospitalized at a private 
facility for a myocardia infarction.  He underwent coronary 
artery bypass as well as surgery to re-do his aortic valve 
replacement.  Angina pectoris and arteriosclerotic heart 
disease were also diagnosed.  Two months later in March 1995, 
he underwent a pacemaker insertion. 

In a June 1998 letter, a private physician explained that, 
several years ago, the veteran's aortic valve replacement had 
been dysfunctional and had required a replacement, that he 
had also undergone coronary artery bypass grafting due to 
obstructive coronary disease, and that a dual chamber 
pacemaker was also inserted.  The veteran now had a metal 
prosthetic valve and requires chronic Coumadin therapy.  The 
physician expressed his opinion that it was highly likely 
that the veteran's congenital aortic valve problem was 
present prior to his initial aortic valve replacement in 
1980, that his bicuspid aortic stenosis probably represents 
the cause of his initial aortic valve problems, and that it 
is highly likely that he entered military service with a 
congenital aortic valve abnormality.  Furthermore, the 
physician stated that it is conceivable that the veteran's 
health was adversely affected during his tenure in the 
military due to the existence of a congenital aortic valve 
problem.  

At a hearing conducted before a hearing officer at the RO in 
October 1998, the veteran testified that he believed that his 
preexisting heart condition, defined as a heart murmur, was 
aggravated during his active military duty. 

In July 1999, a VA cardiologist reviewed the veteran's 
medical records and concluded, based on the pertinent 
documents, that the veteran was born with a congenital 
bicuspid aortic valve which manifested clinically as a 
systolic murmur of his heart during his entry into military 
service.  The examiner noted that the veteran's in-service 
symptoms of nausea and vomiting were best explained by his 
duodenal ulcer rather than his heart condition.  The examiner 
stated that the EKG done in February 1958 was unavailable and 
that subsequent EKGs in 1980 failed to show these 
abnormalities and at worst could be read as borderline.  It 
was indicated that the harsh systolic murmur heard over the 
apex and the aortic area was consistent with the diagnosis of 
congenital bicuspid aortic valve stenosis.  The examiner 
explained that, over the course of several years, the 
veteran's bicuspid aortic valve progressively became more 
obstructed and eventually gave rise to cardiac symptoms for 
the first time in 1980 when a valve replacement was required.  
The cardiologist expressed his opinion that there is no 
evidence to support the conclusion that the veteran's 
valvular disease underwent a chronic increase in severity 
beyond its normal progression during his military service.  

In a January 2000 addendum, this cardiologist stated that, 
during that month, he had interviewed, and conducted a 
thorough physical examination of, the veteran.  The examiner 
explained that the veteran is doing very well 
symptomatically, that he has no physical limitations, that 
since his heart surgery he has not taken any nitroglycerin 
for his chest pain because it is mild in nature and occurs 
only with significant exertion, and that he denies any other 
cardiac symptoms including dizziness, shortness of breath, 
and paroxysmal nocturnal dyspnea.  Additionally, the 
examining cardiologist noted that the physical examination 
was essentially unremarkable with no signs of congestive 
heart failure and with a normally functioning artificial 
aortic valve demand pacemaker.  After conducting this 
examination, the cardiologist concluded that he found no 
evidence to support the veteran's claim or to warrant a 
change in his July 1999 conclusions.  

The statements and testimony from the veteran describing his 
preservice, in-service, and post-service cardiovascular 
symptoms are considered to be both competent and credible.  
However, a lay person is not competent to establish a 
diagnosis or etiology of a condition.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).

In this regard, the March 1953 pre-induction examination 
clearly demonstrated the presence of a functional systolic 
murmur.  Furthermore, in the June 1998 letter, a private 
physician who treats the veteran for his cardiovascular 
conditions concluded that it is highly likely that the 
veteran entered military service with a congenital aortic 
valve abnormality.  Moreover, in the July 1999 opinion, a VA 
cardiologist who had reviewed the veteran's medical records 
concluded, based on the pertinent documents, that the veteran 
was born with a congenital bicuspid aortic valve which 
manifested clinically as a systolic murmur of his heart 
during his entry into military service.  

In view of these medical reports, the Board is satisfied that 
the veteran had a congenital bicuspid aortic valve which was 
noted at the time of his entrance into active duty.  See 38 
U.S.C.A. §§ 1111, 1137 (West 1991) and 38 C.F.R. § 3.306(b) 
(1999).  See also, Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  

Accordingly, the issue is whether the preservice congenital 
bicuspid aortic valve was aggravated by military service.  In 
this regard, the service entrance examination showed the 
presence of a systolic murmur at the apex.  However, the 
murmur was described as functional. The veteran reported 
having a history of occasional palpitation or pounding of his 
heart.  No other pathology was shown.  

The veteran was seen at sick bay in December 1955 for chest 
pain.  However, no pertinent diagnosis was rendered at that 
time.  A blood pressure of 120/90 was recorded during the 
veteran's hospitalization for a duodenal ulcer.  

However, the separation examination, which included a blood 
pressure reading of 126/80, showed no cardiac abnormality.  
As indicated by the VA examiner in July 1999 the February 
1958 VA examination showed findings consistent with the 
congenital bicuspid aortic valve.  Additionally, his blood 
pressures were 112/72, 128/76, and 122/76.   

In June 1998 a private physician stated that it was 
conceivable that the veteran's health was adversely affected 
during his tenure in the military due to the existence of a 
congenital aortic valve problem which preexisted his service.  
However, there is no indication that the physician reviewed 
the evidence in the veteran's claims folder nor was there an 
explanation as how his health may have been adversely 
affected.  

Additionally, a VA cardiologist concluded that the veteran 
had a congenital bicuspid aortic valve, which preexisted his 
active military and was manifested clinically as a systolic 
heart murmur at entry into military service.  The examiner 
indicated that the preservice congenital bicuspid aortic 
valve, did not undergo a chronic increase in severity beyond 
its normal progress during his military service.  

In view of the fact that the VA examiner's opinion was based 
on a review veteran's claims folder, the Board places more 
probative value on this opinion than the June 1998 private 
medical statement.  

Furthermore there is no competent medical evidence which 
relates the recently diagnosed arteriosclerotic heart disease 
and angina to the veteran's military service.  Also, there is 
no current diagnosis of hypertension.

After reviewing the evidence, it is the judgment of the Board 
that the preservice heart disorder did not undergo a chronic 
increase in severity during active duty.  Accordingly, 
service connection for cardiovascular disorder is not 
warranted. 


ORDER

Service connection for a cardiovascular disorder claimed as 
rheumatic heart disease and status-post aortic valve 
replacement is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

